Title: From John Quincy Adams to Louisa Catherine Johnson Adams, 5 July 1822
From: Adams, John Quincy
To: Adams, Louisa Catherine Johnson


				2
					My dearest Louisa—
					Washington 5. July 1822.
				
				I have received since I wrote you last, two Letters from you, but cannot learn directly from either of them whether you had received my number 1. Yesterday the national birthday was kept here in small Style. It rained great part of the day; and yet the heat was melting—At the Capitol Dr. Watkins ready the Declaration, and Mr Hawley made a prayer—The dinner at Strother’s was thinly attended, but the four Secretaries were there—Mr Crawford and his family were to be off this morning and I presume are gone—I spent the last Evening at Mr Calhoun’s—Mr and Mrs Gadsden were there you remember Mr Gadsden as a lodger at Mr Jones’s at Boston in 1817.The President and his Lady went to Loudoun last Monday—The Baron, and Madame de Neuville departed on Tuesday—George and Johnson had a stormy dinner yesterday with the young man at Georgetown—I enclose a Letter for your brother, and am ever / affectionately yours
				
					J. Q. A.
				
				
			